Citation Nr: 0302052	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  97-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for loss of sight in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

In an August 2000 Board decision, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the left eye was remanded for additional development.  This 
was accomplished to the extent possible and the case has now 
been returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not incur an additional permanent 
disability, including the loss of sight in the left eye, as a 
result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
loss of sight in the left eye have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
loss of vision in the left eye.  Specifically, the veteran 
alleges that VA medical treatment for a retinal detachment, 
namely five surgeries between January 1995 and August 1995, 
caused him to become blind in the left eye.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and relevant 
treatment records have been obtained.  In addition, the 
veteran was provided two VA examinations, and VA obtained 
medical opinions as to the etiology of the veteran's loss of 
vision in the left eye.  Further, in August 2000, the Board 
remanded the veteran's claim for additional development.  In 
response, the RO obtained additional VA medical records and 
private medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  See VAOGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Inasmuch as the veteran in this case filed his 
claim in June 1996, the amendments are inapplicable. 
 
VA treatment records indicate that the veteran reported, 
according to September 1994 record, that he was diagnosed 
with diabetes mellitus in April 1992, following his 
myocardial infarction with ventricular tachycardia.  The 
diagnosis was coronary artery disease.

A VA treatment record dated January 1995 indicates that the 
veteran complained of a sudden loss of vision in the left eye 
about three weeks earlier.  The veteran denied an injury or 
other history of an ocular disorder or discomfort.  He also 
denied photosensitivity or floaters.  A history of myocardial 
infarction, ventricular tachycardia, hypertension, and non-
insulin-dependent diabetes mellitus was noted.  Examination 
showed an afferent pupillary defect of the left eye.  The 
veteran also had a horseshoe tear, round hole, and star fold.  
The veteran was assessed as having rheumatogenous retinal 
detachment of the left eye, non-insulin diabetes mellitus 
without retinopathy, and pigment dispersion syndrome of the 
right eye.  The veteran was referred to another physician at 
John Cochran VA Medical Center (VAMC).  The associated 
referral sheet indicates that the veteran was to report to 
the emergency room on the same date as the record.

A January 1995 VA nursing admission assessment, dated the 
same day, indicates that the veteran was admitted to the 
hospital for bed rest and pre-operative clearance for a 
detached retina.  The veteran reported that he had a history 
of diabetes, coronary artery disease, and a myocardial 
infarction.  Treatment notes indicate that the veteran was 
transferred to Barnes Hospital for surgical repair of the 
detached retina three days after his admission.  An 
associated Doctor's Orders record shows that the veteran also 
had been diagnosed with coronary artery disease.  

An undated VA informed consent form indicates that the 
veteran was scheduled to undergo a scleral buckle of the left 
eye to repair a retinal detachment of that eye, and that the 
veteran was informed as to the nature, risks, and expected 
results of the proposed procedure.  

January 1995 records from Barnes Hospital show that the 
veteran was treated for a rhegmatogenous retinal detachment 
of the left eye.  According to the operative report, the 
veteran underwent a scleral buckle in the left eye because 
the veteran's retinal detachment "had already involved the 
macula in that eye."  The veteran was noted as having 
tolerated the procedure well. 

A February 1995 VA treatment note indicates that the veteran 
had a history of non-insulin-dependent diabetes mellitus, 
hypertension, coronary artery disease, and degenerative joint 
disease, and status-post retinal detachment repair of the 
left eye.

An April 1995 record indicates that the veteran had a history 
of retinal detachment repair with the scleral buckling 
procedure in January 1995, non-insulin-dependent diabetes 
mellitus, hypertension, and a myocardial infarction.  The 
veteran complained of slowly worsening of his left eye vision 
since his February 1995 follow-up visit.  He denied pain and 
reported normal vision of the right eye.  The examining 
provider noted that the veteran's glasses were two to three 
years old.  An examination showed retinal folding with 
subretinal fibrosis.  The diagnosis was a left eye macular 
pucker with moderate edema.

Another April 1995 record indicates that examination showed 
progressive macular fibrosis following retinal detachment 
repair.  His visual acuity was 20/400.

May 1995 records show that the veteran was transferred to 
Barnes Hospital for surgery and that the veteran discussed 
the risks of a pars plana vitrectomy, including redetachment 
and retinal tear, as well as cataracts.  His visual acuity 
prior to surgery was noted as being counting fingers to 10 
feet.

Operative records from Barnes Hospital, also dated May 1995, 
show that the veteran was diagnosed with premacular 
fibroplasia following sclera buckling in the left eye.  The 
veteran underwent a trans pars plana vitrectomy and membrane 
peel of the left eye, in which the "premacular fibroplasia 
was gently stripped off the surface of the retina," followed 
by an inspection of the peripheral retina, which  
 was [negative for] evidence of tears or holes . . . ."  The 
report also noted that there were no complications.

June 1995 records indicate that a reexamination of the 
veteran's retina showed a nice indentation from the scleral 
buckle surgery, mild fixed retinal folds in the periphery, 
and total retinal detachment, as well as a small hole.  The 
examining provider noted that the veteran was to be scheduled 
for surgery due to the recurrence of the retinal detachment.

July 1995 VA records indicate that the veteran underwent 
retinal detachment surgery in January 1995 and macular pucker 
surgery in May 1995, both for the left eye.  The records also 
indicate that the veteran had a recurrence of the retinal 
detachment in mid to late June, and that the veteran's visual 
acuity declined from 20/200 to counting fingers since then.  
Examination prior to the surgery found that the veteran had a 
small hole at the edge of the scleral buckle and total 
retinal detachment, with epiretinal membranes.  Surgery was 
scheduled for the next day.  Following the surgery, 
examination showed a nicely attached retina and the veteran 
was noted as "doing very well."

A July 1995 operative report from Barnes Hospital indicates 
that the veteran was diagnosed with a recurrent retinal 
detachment in the left eye, and that he underwent a scleral 
buckle revision plus a cryo pars plana vitrectomy with 
endolaser, indirect laser, internal drainage, air/fluid 
exchange, and intraocular sulfahexafluoride (SF6).  The 
report noted that an accidental break of the vitreous, but 
the report noted that the surgery was successful and that no 
complications occurred.  

August 1995 VA records show that the veteran had a clear 
cornea, but experienced a total retinal redetachment with a 
hole.  A buckle indentation was noted.  Surgery was 
scheduled.  Following the surgery the veteran was noted as 
having a clear cornea, torn conjunctiva and areas of bare 
sclera secondary to healing, aphakia, and a small capsule 
remnant.  A buckle indentation was noted, as was a 30 percent 
gas bulbi.  The veteran's retina had again detached, and 
surgery was again scheduled.  

Records from the veteran's first August 1995 surgery at 
Barnes Hospital indicate that the veteran underwent a pars 
plana vitrectomy, lensectomy, internal drainage, endolaser, 
indirect laser, and an air and SF6 exchange of the left eye 
due to a recurrent retinal detachment in the left eye.  
Records from the second surgery indicate that the veteran 
underwent a pars plana vitrectomy with a membrane peel and 
endolaser.  The report stated that there were no 
complications.

September 1995 records show that following the veteran's 
second August surgery, he had gas in the anterior chamber of 
the eye, bare sclera, aphakia, and a clear cornea.  His 
retina was noted as being attached and a "nice" scleral 
buckling was noted.

An October 1995 record shows that the veteran's retina was 
attached over the scleral buckle, and that the veteran had 
aphakia and a clear cornea.

A February 1996 record shows corneal edema, a flat retina, 
and posterior vitreous detachment.

A June 1996 record shows that the veteran was diagnosed with 
pre-phthisis of the left eye.  Examination showed that his 
retina was attached with lots of folds due to thickening and 
that he was aphakic.

A November 1996 VA medical record indicates that the veteran 
reported a history of multiple failed retinal detachment 
repairs of the left eye and a successful right eye retinal 
detachment repair.  He complained that the surgeries made his 
left eye more painful, but that his eye became blind and 
painless.  He also reported that he was discharged from the 
VA retina care because they "[could not] do anything more to 
help."  Examination showed that the veteran's left eye 
pupils were fixed and that there was an afferent pupillary 
defect.  Slit lamp examination of the left eye showed clear 
conjunctiva, gross corneal edema and amiodarone keratopathy 
of the left eye.  Dilated fundus examination of the left eye 
was poorly detailed secondary to corneal edema.  The 
veteran's left eye had stasis retinopathy without gross 
breaks or detachments.  The veteran was assessed as having 
status-post failed retinal detachment repair with no light 
perception vision, stable status-post retinal repair of the 
right eye, mild cataract of the right eye, aphakia of the 
left eye, pre-phthisis bulbi of the left eye, chronic corneal 
edema of the left eye, and non-insulin-dependent diabetes 
mellitus without right eye retinopathy, but with possible 
left eye retinopathy.

A November 1996 VA medical opinion confirms that the veteran 
underwent five eye surgeries between January and August 1995 
after being examined and diagnosed as the Marion, Ohio VA 
Medical Center as having a large horseshoe tear, multiple 
round holes, and star folds of the retina.  The examiner 
noted that the veteran was transferred to the St. Louis VA 
Medical Center for a transfer to Barnes Hospital for surgery, 
and that no surgery was performed at the St. Louis VA Medical 
Center.  The examiner noted that the veteran underwent a 
scleral buckle with a gas-fluid exchange for retinal 
detachment, internal membrane and epiretinal membrane peel 
for macular pucker, endolaser with vitrectomy, endolaser with 
vitrectomy with gas exchange, and retinal detachment repair 
with lensectomy.  The examiner noted that the surgeries were 
for retinal involvement of the veteran's diabetes, which made 
surgical repair "difficult" and resulted in a "high 
failure rate" of surgeries.  The examiner further noted that 
an eye would be "destroyed by diabetes" without surgery, 
thus necessitating that "every effort is made to alter the 
natural course of the disease, although the probability for 
recovery of useful vision is slim."  In addition, he stated 
that surgical complications were "expected and . . . treated 
appropriately and in a timely manner."  He also stated that 
the "frequency of the surger[ies was] necessitated by the 
aggressive nature of the diabetic retinopathy."  The 
examiner went on to conclude that the veteran would be blind 
due to diabetic retinopathy without the surgery, and opined 
that the veteran's surgeries were "timed and performed in 
appropriate manner and did not contribute to the demise of 
the eye."

The veteran was afforded a VA examination in January 1997, 
wherein he complained of vision loss in the left eye due to 
failed retinal detachment attempts, intermittent pain and 
discomfort in the left eye, and successful retinal detachment 
repair in the right eye.  Slit lamp examination showed 
somewhat injected left conjunctiva with early signs of visus 
bulbi, gross edema of the left cornea, an aphakic left lens, 
and poor detail of the left anterior chamber.  Fundus 
examination showed poor detail of the left eye secondary to 
chronic cornea edema and left periphery with stasis 
retinopathy, but otherwise without gross breaks or 
detachments.  The left pupil was fixed with positive afferent 
pupillary defect and extraocular eye muscles were in full 
range.  There was no diplopia or visual field deficit.  
Visual acuity was without light perception in the left eye.  
The diagnosis was history of multiple retinal detachment 
repairs of the left eye, without success and a secondary 
prefeasical left eye.

An April 1997 VA medical record shows the veteran was 
diagnosed with status-post failed retinal detachment repair 
of the left eye, phthisis and aphakia of the left eye, and 
diabetes mellitus without retinopathy.

In August 1997, the veteran's brother submitted a statement 
indicating that he accompanied the veteran to his eye 
evaluations at the St. Louis VAMC and to his surgeries at 
Barnes Hospital.  He stated that he and the veteran were told 
by a St. Louis VAMC ophthalmologist that the frequency of the 
veteran's eye surgeries, particularly the fourth and fifth 
surgeries, caused trauma to his left eye and his resulting 
loss of sight.  He also stated that the veteran had intense 
eye pain following his left eye surgeries.

An October 1997 VA medical record shows that the veteran was 
status-post failed retinal detachment repair of the left eye, 
four times and had been assessed as having aphakia and 
phthisis of the left eye.  The examining provider also noted 
possible choroidal retinal folds due to the phthisis and 
afferent pupillary defect.

April 1998 records indicate diagnoses of four failed retinal 
detachment repairs, phthisis of the left eye without severe 
discomfort, diabetes mellitus without retinopathy, and 
aphakia of the left eye, as well as a stable retina repair of 
the right eye and cataract extraction of the right eye.  The 
veteran denied any vision changes or ocular problems.  
Examination of the left eye showed large amounts of folds in 
Descemet's membrane and aphakia of the left lens.

A July 1998 VA medical record shows that the veteran had been 
diagnosed as having status-post retinal detachment repair of 
the right eye; status-post multiple surgeries for retinal 
detachment of the left eye, without light perception and with 
phthisis bulbi; a cataract of the right eye; and non-insulin-
dependent diabetes mellitus without diabetic retinopathy in 
the right eye.

In October 1998, the veteran was seen for follow-up.  
Examination showed that the veteran did not have light 
perception and that his visual field was full to finger 
counts in all fields.  There was left eye corneal edema.  The 
assessment was vision loss of the left eye secondary to 
unsuccessful retinal detachment repair, a mild right eye 
cataract, status-post retinal repair of the right eye, mild 
background retinopathy of the right eye, and 
transillumination defects of the right eye.

April 1999 records show diagnoses of phthisis of the left eye 
secondary to multiple retina detachments, history of non-
insulin-dependent diabetes mellitus with retinopathy, and 
iris transillumination defects of the right eye without other 
glaucoma risk factors.

A June 1999 VA medical record shows a diagnosis of phthisis 
bulbi of the left eye secondary to multiple retina 
detachments.

September 1999 records show that the veteran reported a 
history of phthisis bulbi of the left eye secondary to failed 
retinal detachment repairs and a successful retinal break 
repair of the right eye.  Visual field testing showed full to 
finger count in all quadrants.  Slit lamp examination showed 
an opacified left eye cornea and phthisis bulbi of the 
conjunctivae of the left eye.  The assessment was phthisis 
bulbi status-post retinal detachment repairs of the left eye 
and status-post cataract surgery of the left eye.

February 2000 records show that the veteran was assessed as 
having phthisis bulbi, status-post multiple retinal 
detachment repairs of the left eye and status-post cataract 
surgery of the left eye.

September 2000 records show a diagnosis of phthisis bulbi of 
the left eye secondary to failed retinal detachment repair 
with discomfort and pain.

A September 2001 VA examination report states that the 
veteran complained of soreness of the left eye.  A history of 
phthisis bulbi of the left eye due to failed retinal 
detachment repair was noted.  Examination showed poorly 
formed left eye anterior chambers and no detail of the left 
eye lens.  The assessment was phthisis bulbi without light 
perception in the left eye, secondary to old retinal 
detachment and failed repairs.

A March 2002 VA examination report indicates that the veteran 
reported a history of vision loss to the left eye secondary 
to multiple attempts at retinal tear and detachment repair in 
1995.  He stated that the initial retinal surgery followed a 
finding of a large horseshoe tear in the left eye.  He 
complained of occasional soreness and irritation of the left 
eye.  The examiner noted a history of shrunken left eye.  
With regard to visual acuity testing, the veteran was found 
to have no light perception in the left eye.  There were no 
visual field defects or evidence of diplopia.  There was 
phthisis bulbi of the left eye.  The diagnosis was phthisis 
bulbi of the left eye secondary to multiple attempts at 
retinal tear and detachment repair in 1995 with secondary 
vision loss.

A June 2002 opinion by the examiner noted that he undertook a 
review of the veteran's VA medical records and the records 
from Barnes Hospital.  He noted that the veteran initially 
complained, in January 1995, of a sudden onset of decreased 
vision in the left eye of approximately four weeks duration, 
which was diagnosed as a left retinal detachment and repaired 
by surgery.  He noted that the veteran developed premacular 
fibrosis in the left eye after the surgery, which resulted in 
finger counting only vision.  The examiner further noted that 
the veteran was informed of the risks and benefits for 
surgical intervention for his premacular pucker and that the 
veteran chose to undergo surgery in May 1995, but nonetheless 
had a June 1995 redetachment of his retina, with subsequent 
repair.  The examiner went on to state that the veteran had 
two separate redetachments of his left retina in August 1995, 
which were repaired, and that the veteran eventually 
developed phthisis bulbi with complete vision loss to the 
left eye.  The examiner opined that "the number of requisite 
ocular surgeries [to repair the veteran's] left eye may well 
have contributed to [his] phthisis bulbi [but] that he would 
[not have had the] chance of recovering functional vision in 
[his left] eye without said surgical intervention."

Statements from the veteran, dated from 1997 to 2002, assert 
that he felt that he sustained a loss of vision in the left 
eye as a result of his 1995 VA eye surgeries, and that this 
loss of vision was an additional disability from the VA 
treatment, and not the natural progression of his diabetes. 

A review of the veteran's course of treatment with VA does 
not reveal any evidence to support his assertion that the 
retinal repair surgeries caused or aggravated the veteran's 
loss of vision in his left eye.  The veteran has not 
submitted any evidence beyond his own statements or those of 
his brother to support a finding that he suffered an 
additional disability as a result of treatment by the VA.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In fact, the VA physician who provided the 
November 1996 opinion concluded that the frequency of the 
veteran's eye surgeries was necessitated by the nature of the 
veteran's retinal detachments and that regardless of the 
frequency of the surgeries, the veteran would have suffered a 
loss of vision in his left eye as a result of his underlying 
diabetes and initial retina detachment.  In addition, the 
physician noted that the veteran's diabetes would have 
"destroyed" the veteran's vision without the surgery, and 
that surgical repair of retinal detachments is difficult with 
a poor probability for recovery of useful vision.  Likewise, 
the VA examiner at the March 2002 VA examination and 
subsequent opinion noted that the veteran had no chance of 
recovering functional vision in his left eye absent the 
frequent surgeries.  And, while the Board acknowledges the 
examiner's statements indicating that the veteran developed 
premacular fibrosis and phthisis bulbi as a result of his 
surgeries, these disorders are inconsequential under 
38 U.S.C.A. § 1151, as a loss of vision in the left eye would 
have occurred with or without surgical intervention.  As 
discussed, both medical opinions state that the veteran would 
have become blind in his left eye with or without surgical 
efforts and as a result the disability that the veteran seeks 
service connection for under 38 U.S.C.A. § 1151, the loss of 
vision in his left eye, is not shown to be the result of the 
veteran's frequent surgeries.  In short, VA's failed attempts 
to arrest the veteran's disability, despite surgical 
intervention, are not compensable under 38 U.S.C.A. § 1151 
because a loss of vision in the left eye was part of the 
natural progress of the veteran's disorder.  Accordingly, 
compensation may not be awarded under 38 U.S.C.A. § 1151 for 
the veteran's loss of vision in the left eye.

Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to compensation 
under Title 38, United States Code, Section 1151 for loss of 
vision in the left eye.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107, as amended, are not applicable, and the 
appeal is denied.




ORDER

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for loss of 
sight in the left eye is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

